Citation Nr: 1636133	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  15-36 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Whether an overpayment of VA compensation benefits in the amount of $21,788.71 was properly created and entitlement to waiver of recovery of that debt.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In his August 2015 VA Form 9 Substantive Appeal, the Veteran requested to appear at a hearing before a member of the Board.  In June 2016, however, he withdrew his request for a hearing and indicated that he wished to have his case forwarded to the Board for a decision.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).

The Board acknowledges receipt by the RO of the VA Form 9 regarding the issues of entitlement to service connection for a bilateral ear disability and tumors (polyps) to include as secondary to the service connected Hepatitis B and C.  As there is indication in the record that development of these issues are still ongoing, and as the issues have not yet been certified to the Board, the Board will defer adjudication of these issues until such time as the RO confirms that development has been completed.

The Board also notes that the issues of entitlement to service connection for skin disorder of the feet (claimed as jungle rot of the feet) to include as due to herbicide exposure, acne to include as due to herbicide exposure, a vision disorder to include as due to herbicide exposure and/or as secondary to the service connected Hepatitis B and C, and gastritis to include as secondary to the service connected Hepatitis B and C; and entitlement to an initial evaluation in excess of 10 percent for Hepatitis B and C, prior to August 16, 2010 and in excess of 20 percent since August 16, 2010 were remanded by the Board in April 2014 for further development.  These issues, however, appear to have ongoing development at the RO and have not yet been recertified back to the Board.  As the requested development on these issues appears to be ongoing, the Board will also delay adjudication of these issues at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence shows that the Veteran was arrested in September 2013 and that in November 2013 he was transferred to the Texas Department of Criminal Justice (TDCJ) to serve the remainder of his original sentence for a parole violation.  In October 2014, VA informed the Veteran that his disability compensation would be reduced due to his incarceration to the 10 percent disability rating allowed under 38 C.F.R. § 3.665.  The rating reduction was to be effective November 6, 2013, the 61st day of the Veteran's incarceration.  As the reduction in benefits was not effectuated until that time, the delay in the reduction of the Veteran's disability compensation resulted in an overpayment in the amount of $21,788.71.  

The Veteran questions the validity of the debt and/or seeks waiver of recovery of the overpayment asserting that he is not at fault in the creation of this debt.  The Veteran has repeatedly argued that he was returned to prison on a technical parole violation not a felony conviction and that he informed VA of his return to prison in November 2013 and January 2014, and, therefore, he is not at fault in creating the overpayment.

In a letter dated November 15, 2013, the Veteran informed VA that his parole had been revoked because of a misdemeanor and that he was being transported to TDCJ.  At that time, he reported his new address and requested that his benefits at 100 percent stop on the 61st day and that he be awarded the 10 percent given to the incarcerated.  The date stamp on this document is illegible but the record indicates that it was received by VA in December 2014.  The Veteran's representative argues, however, that the letter was received by the RO in December 2013 and that the document was double stamped hiding the original date it was received.  

Even without deciding whether the letter dated by the Veteran November 15, 2013 was received by the RO in December 2013 or December 2014, the Board notes that the same letter was placed in the record in February 2014.  The record also shows that the RO was put on notice of the Veteran's incarceration as early as January 2014.  

The record shows that in a January 2014 computer match, the Veteran was identified as having been incarcerated at the Travis County Jail as of September 6, 2013.  In January 2014, the RO sent the Veteran a letter informing him that they received information indicating that he was convicted and incarcerated for a felony conviction.  The Veteran was then informed that the law required that his compensation benefits be reduced until his release from incarceration.  It was noted in the correspondence that before the adjustment was made he had 60 days to submit additional evidence to show that this reduction should not be made.  

In a February 2014 VA 21-4193, Notice to Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in Penal Institution, it was noted that the Veteran was transferred to Huntsville State Jail on November 15, 2013 for a felony offense committed September 6, 2013.  Furthermore, although the Veteran presented for his April 2014 VA examination, it was noted during the examination that he was currently incarcerated and that he was accompanied by two armed guards.  

Despite the January 2014 letter sent to the Veteran on this matter, no action was taken in reducing his compensation until October 2014.  As the Board is unclear as to why there was such a delay, a remand is warranted to afford the RO the opportunity to adjudicate whether there was administrative error in the creation of the debt.  In doing so, the RO must also accurately determine when the Veteran was incarcerated, not just arrested, for the offense committed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate whether there was administrative error that resulted in an overpayment in the amount of $21,788.71 to the Veteran.  In doing so, the RO must also accurately determine when the Veteran was incarcerated, not just arrested, for the offense committed for the purpose of correctly determining overpayment.  Any delay in action taken in stopping payments should be set out in detail.

2.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

